Galbraith, J.
This case comes before us on a motion to dismiss the appfeal from an order overruling a motion for a new trial.
The record shows that the motion for a new trial was overruled on the 26th of June, 1883, but the statement in the motion was not settled by the judge until the 13th of July next succeeding, and not filed by the clerk until the 26th of the same month. Consequently, at the time of the disposition of the motion for a new trial, the statement was not before the court. There was, therefore, no assignment of error, and nothing brought to the attention of the court authorizing the granting of said motion.
The burden is upon the party making a motion for a new trial to specify the errors upon which he asks a reversal of the judgment. This the appellant failed to do, and this court will review only such matters as were brought up for consideration in the court below.
The appeal is dismissed.

Dismissed.